Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-20 filed on 10/14/2020 are pending.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-3, 6-7 and 11-13 rejected under 35 U.S.C. 102(b) as being anticipated by Bamji et al. (“Bamji”) [U.S Patent Application Pub. 2001/0048519 A1]

Regarding claim 1, Bamji meets the claim limitations as follows:
A device [Fig. 3: ‘200’] for measuring three-dimensional (3D) coordinates, comprising: 
a projector (i.e. ‘a lower power laser diode’) [Fig. 3: ‘220’; para. 0037-0038] having a projector optical axis on a first plane [Fig. 3: a 1st plane of lens 290 and 290’], the projector operable to project a collection of laser beams on a surface of an object [Fig. 3 shows an optical emitter ‘220’ emitting a group of laser beams to the object];

a first camera [Fig. 3; para. 0006, 0037-0039: ‘sensor array 230’] having a first-camera optical axis on the first plane [Fig. 3: the 1st plane of lens 290 and 290’], the first camera operable to capture a first image of the collection of laser beams on the surface of the object;

one or more processors [Fig. 3; para. 0040: ‘Microprocessor  260’], wherein the one or more processors are operable to: generate a first distance profile (e.g. ‘Z1’) [Fig. 3] for the object using a first laser beam of the collection of laser beams and generate a second distance profile (e.g. ‘Z2’) [Fig. 3] for the object using a second laser beam of the collection of laser beams; 

estimate the velocity of the object (i.e. ‘velocity dz/dt) based on the first distance profile (i.e. the difference ‘dz’) and the second distance profile (i.e. the different ‘dz’) [para. 0040-0043. The velocity is based on dz which is the difference between the first and second distances]; and 

provide the estimated velocity [para. 0040-0043: ‘The DATA output line … represents any or all such information’].

Regarding claim 2, Bamji meets the claim limitations as follows:
The system of claim 1, wherein the one or more processors are further operable to perform a shift analysis (i.e. ‘phase shift’ or ‘dz/dt’) using the first distance profile and the second distance profile [Abstract; para. 0019-0021, 0032: ‘distance z … is given by’ the phase shift ф].

Regarding claim 3, Bamji meets the claim limitations as follows:
The system of claim 1, wherein the one or more processors are further operable to determine a time-shift (i.e. ‘a phase shift p’) [para. 0050: ‘a phase shift p … related to distance z] between the first distance profile and the second distance profile by performing a comparison of the first distance profile and the second distance profile [para. 0050: ‘when comparing the detected signal to the transmitted signal].

Regarding claim 6, Bamji meets the claim limitations as follows:
The system of claim 1, wherein the one or more processors are operable to determine a set of time-shifts (i.e. ‘a phase shift p’) [Fig. 3, 4 show a set of time shifts t1, t2, and t3; para. 0040-0050: ‘a phase shift p … related to distance z] for the object using a plurality of laser beam pairs of the collection of laser beams (i.e. S1 and S2) [para. 0023, 0032, 0052].

Regarding claim 7, Bamji meets the claim limitations as follows:
The system of claim 6, wherein estimating the velocity comprising averaging the set of time-shifts for the object [para. 0023, 0032, 0052: ‘The mixing product 
S1.S2 … an average value of 0.5’].



Regarding claim 11, the corresponding method claim is identical in scope and function to the previously rejected device claim 1, and is therefore rejected in the same manner.

Regarding claim 12, the corresponding method claim is identical in scope and function to the previously rejected device claim 2, and is therefore rejected in the same manner.	
	
Regarding claim 13, the corresponding method claim is identical in scope and function to the previously rejected device claim 3, and is therefore rejected in the same manner.	



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 14 rejected under 35 U.S.C. 103(a) as being unpatentable over Bamji et al. (“Bamji”) [U.S Patent Application Pub. 2001/0048519 A1] in view of Choi et al. (“Choi”) [US 2004/0101319 A1]

Regarding claim 4, Bamji meets the claim limitations as follows:
The system of claim 1, wherein the one or more processors are operable to filter laser beams (i.e. to filter received beams of the transmitting beams) [Fig. 4 shows Lowpass filters 340 for different received beams; para. 0038: ‘filtering out incoming light of different wavelength] of the collection of laser beams [Fig. 3: shows a collection of emitted laser beams and received beams]; and assign (i.e. ‘having a specific wavelength’) laser beams of the collection of laser beams [para. 0038: ‘using emitted light having a specific wavelength’] to the object.
Bamji does not disclose explicitly the following claim limitations (emphasis added):
wherein the one or more processors are operable to filter laser beams of the collection of laser beams; 
However in the same field of endeavor Choi discloses the deficient claim as follows: 
wherein the one or more processors are operable to filter laser beams [para. 0010, 0022: ‘a filter for transmitting a specific wavelength’; ‘The F-P filter 122 … allows the beam having a wavelength of a certain range to pass and allows the other not to pass’] of the collection of laser beams;
Bamji and Choi are combinable because they are from the same field of transmission of laser beams.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Bamji and Choi as motivation to include a filter for transmitting a specific wavelength.



Regarding claim 14, all claim limitations are set forth as claim 4 in the method form and rejected as per discussion for claim 4.


Claims 5 and 15 rejected under 35 U.S.C. 103(a) as being unpatentable over Bamji et al. (“Bamji”) [U.S Patent Application Pub. 2001/0048519 A1] in view of Kumagai et al. (“Kumagai”) [US 2007/0076189 A1]

Regarding claim 5, Bamji meets the claim limitations as follows:
The system of claim 1, wherein the filtering of the laser beams is based on at least one of a direction [Fig. 4 shows Lowpass filters 340 for different received beams; para. 0038: ‘filtering out incoming light of different wavelength] or a similarity in the generated profiles laser beams of the collection of laser beams.
Bamji does not disclose explicitly the following claim limitations (emphasis added):
wherein the filtering of the laser beams is based on at least one of a direction or a similarity in the generated profiles laser beams of the collection of laser beams. 
However in the same field of endeavor Kumagai discloses the deficient claim as follows: 
wherein the filtering (i.e. ‘density filter’) of the laser beams is based on at least one of a direction (i.e. ‘a certain predetermined angle’) [Fig. 1: the density variable filter 39; Fig. 3; para. 0011, 0019, 0041-0042, 0057-0060: ‘the density is 0 is present for a certain predetermined angle’] or a similarity in the generated profiles laser beams of the collection of laser beams.
Bamji and Kumagai are combinable because they are from the same field of distance measurement.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Bamji and Kumagai as motivation to include a filter for light amount adjusting at a predetermined angle in order to ‘measure the distance at high speed’ [Kumagai: para. 0016, 0137].



Regarding claim 15, all claim limitations are set forth as claim 5 in the method form and rejected as per discussion for claim 5.


Claims 8 and 18 rejected under 35 U.S.C. 103(a) as being unpatentable over Bamji et al. (“Bamji”) [U.S Patent Application Pub. 2001/0048519 A1] in view of Bando et al. (“Bando”) [US 10,625,747 B2]

Regarding claim 8, Bamji meets the claim limitations as follows:
The system of claim 1, wherein generating a profile comprising obtaining 3D points of the object (i.e. ‘a point on the object target’) [para. 0034, 0042], calculating a distance of the 3D points (i.e. ‘distance z’) [Fig. 3, 4; para. 0034, 0042] between each laser beam [Fig. 3, 4], and using the distance and timing information to estimate the velocity of the object (i.e. ‘velocity dz/dt) [para. 0040-0043. The velocity is based on dz which is the difference between the first and second distances].
Bamji does not disclose explicitly the following claim limitations (emphasis added):
wherein generating a profile comprising obtaining 3D points of the object. 
However in the same field of endeavor Bando discloses the deficient claim as follows: 
wherein generating a profile comprising obtaining 3D points of the object (i.e. ‘The distance I to the point can be expressed in 3D coordinates’) [Fig. 6: S602; col. 6, ll. 25-55].
Bamji and Bando are combinable because they are from the same field of distance measurement.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Bamji and Bando as motivation to express the distance I to the point P in 3D coordinates.



Regarding claim 18, all claim limitations are set forth as claim 8 in the method form and rejected as per discussion for claim 8.


Claim 20 rejected under 35 U.S.C. 103(a) as being unpatentable over Bamji et al. (“Bamji”) [U.S Patent Application Pub. 2001/0048519 A1] in view of Christensen et al. (“Christensen”) [US 2008/0200107 A1]

Regarding claim 20, Bamji meets the claim limitations set forth in claim 11.
Bamji does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 11, further comprising calibrating a conveyor system moving the object to a configured velocity.
However in the same field of endeavor Bando discloses the deficient claim as follows: 
further comprising calibrating a conveyor system moving the object to a configured velocity [para. 0117: ‘The speed of ..continuous movement of the conveyor belts is calibrated … ‘].
Bamji and Christensen are combinable because they are from the same field of distance measurement.
It would have been obvious to one with ordinary skill in the art at the same time of invention to combine teachings of Bamji and Christensen as motivation to calibrate the conveyor belts for ‘desired accuracy of the preliminary examination and the internal examination’ [para. 0117].



Allowable Subject Matter

Regarding claim 9, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 16, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 17, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 19, it is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488